 

Exhibit 10.1

 

AMENDMENT #3

 

TO THE $550,000 PROMISSORY NOTE DATED JANUARY 16, 2018

 

The parties agree that the $550,000 Fixed Convertible Promissory Note (the
“Note”) by and between Indoor Harvest Corp. (the “Borrower”) and Tangiers
Global, LLC (the “Lender”) is hereby amended as follows:

 

1. Payment. The Lender shall make a payment to the Borrower of $101,750 of
Consideration ($92,500 in cash and $9,250 in an OID) under the Note on or before
June 13, 2018.     2. Use of Proceeds. The Company covenants that it will
within, 1.5 month(s) of the Effective Date of this Consideration, it shall use
approximately $92,500 of the proceeds in the manner set forth below (the “Use of
Proceeds”):       $54,000 G&A, $20,000 accounting and legal, $7,000 annual
shareholder meeting and $10,000 misc.     3. Independent Transactions. The
Borrower understands and agrees that the Note sets forth the terms for a series
of independent transactions in which the Lender may elect to make a payment of
Consideration to the Borrower with each payment of Consideration creating a
separate obligation of the Borrower to the Lender with the terms set forth in
the Note. Accordingly, the Maturity Date of each payment of Consideration, and
the repayment terms for each payment of Consideration, are as set forth in the
Note.     4. The Borrower confirms that it has not undertaken any capital raise,
whether through debt or equity, with any other party since the Effective Date of
the Note.

 

ALL OTHER TERMS AND CONDITIONS OF THE NOTE REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated June 13, 2018 by
signing below:



 

/s/ Annette Knebel   /s/ Justin Ederle Indoor Harvest Corp.   Tangiers Global,
LLC       By: Annette Knebel   By: Justin Ederle Its: Chief Financial Officer  
Its: Managing Member

 

 

 

 



